Citation Nr: 9913817	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-10 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a mental disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's mother


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Reno, Nevada 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Service connection was originally established for 
schizophrenia in May 1970 and assigned a 10 percent 
evaluation.  Temporary increases to 100 percent were granted 
for the periods of February to May 1971 and October to 
December 1977 due to hospitalizations.  The veteran is 
currently assigned a 30 percent evaluation for service-
connected schizoaffective disorder and receives non- service 
connected disability pension benefits for post laryngeal 
cancer with laryngectomy and permanent stoma.  This condition 
is assigned a permanent 100 percent evaluation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained.  

2.  There is no competent evidence showing that the veteran's 
service connected mental disorder has resulted in flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment; impaired abstract thinking; 
and difficulty in establishing and maintaining effective work 
and social relationships





CONCLUSION OF LAW

The requirements for a rating in excess of 30 percent for a 
mental disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §  4.130, Diagnostic Code 9211 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records indicate that the veteran was 
hospitalized in November 1967 due to confusion and bizarre 
behavior.  Pursuant to informal proceedings of the Physical 
Evaluation Board, the veteran was diagnosed with 
schizophrenic reaction, chronic undifferentiated type.  The 
Board recommended that the veteran be separated from service 

The veteran has undergone hospitalization and outpatient 
treatment since discharge.  A January 1970 VA examiner's 
impression of the veteran's condition was immature 
personality.  In April 1970 a VA examination resulted in a 
diagnosis of schizophrenic reaction, in fair remission.  A VA 
hospital summary shows that the veteran was hospitalized from 
February 1971 to April 1971.  The veteran was cleared to work 
at the time of his discharge from the hospital.  

In March 1973 a VA examiner diagnosed the veteran with 
schizophrenic reaction, paranoid type, in fair remission.  
The veteran was treated on an inpatient basis for 20 days in 
October 1977 with a diagnosis of schizo-affective disorder.  
In the April 1979 the veteran was admitted to the San Diego 
VA Medical Center (VAMC) for probable manic-depressive 
disease.  The veteran was discharged five days later and his 
condition was listed as minimally improved.  The veteran was 
treated on an inpatient basis for 14 days in April 1980 for 
manic depressive illness.

Treatment notes indicate that the veteran was treated at the 
Las Vegas mental health clinic from April 1981 to June 1982.  
The veteran underwent a VA examination in September 1982.  
The examiner diagnosed a severe schizo-affective disorder and 
found the veteran to be quite disabled.  The examiner stated 
that it would be very difficult for the veteran to maintain a 
work relationship.

The veteran was treated as an inpatient in February 1983 at a 
private hospital.  His discharge diagnoses were manic 
psychosis and rule out primary process disorder.  The 
prognosis was considered good if the veteran continued 
chemotherapy.  The veteran was also treated as an inpatient 
at the Loma Linda, California VAMC for 15 days in April 1987.  
The admission diagnosis was bipolar affective disorder and 
the veteran's urine was positive for cocaine.  The prognosis 
at the time of discharge was fair to poor.  

In February 1994 the veteran was admitted to the Loma Linda, 
California VAMC and Long Beach, California VAMC for inpatient 
treatment.  The discharge summary from Long Beach VAMC 
indicates that the veteran continued to drink and failed to 
report to a halfway house after his discharge from Loma Linda 
VAMC.  It indicates that the veteran presented behavioral 
problems during his treatment.  The treating physician noted 
that the veteran showed no evidence of psychotic symptoms and 
that it was the unanimous consensus of the treatment team, 
including the treating physician that the veteran's behavior 
was willful and a reflection of the veteran's axis II 
behavior rather than an underlying psychotic disorder.

The veteran underwent a VA mental disorders examination in 
October 1997.  The examiner noted the difficulty in 
communicating with the veteran due to a recent total 
laryngectomy and the need to speak with the assistance of a 
electrolarynx.  After reviewing the veteran's medical record, 
the examiner opined that the veteran had had a 
schizoaffective disorder for years.  The examiner found that 
the veteran responded well.  His affect and mood were 
appropriate, he denied present delusions or hallucinations, 
his memory was not impaired, he was alert and oriented and 
insight and judgment were adequate.  The diagnosis was 
moderate schizoaffective disorder, chronic.  The examiner 
stated that although the mental disorder was only moderately 
disabling, the veteran was unable to work due to difficulty 
in communicating caused by the August 1997 laryngectomy.

In September 1998 the veteran testified before a hearing 
officer.  The Board notes that the transcript contains 
numerous instances where the transcriber could not understand 
the veteran's testimony.  The hearing examiner and the 
veteran's representative discussed obtaining another VA 
examination to determine the relationship between the 
veteran's self-diagnosed depression and his service-connected 
schizophrenia.  The veteran's mother testified that the 
veteran maintained his sense of humor, but that he still got 
down in the dumps.  The veteran testified that his motivation 
had decreased, and that he found it difficult to get out of 
bed.  

The veteran underwent a VA mental disorders examination in 
October 1998.  The examiner noted that the veteran was 
cooperative, had good eye contact and responded well.  The 
veteran stated that it had been many years since he had 
hallucinations or paranoid ideation.  He denied suicidal 
tendencies, he was alert and oriented and insight and 
judgment were adequate.  Regarding the relationship between 
the veteran's schizophrenia and depression, the examiner 
stated that the veteran had been suffering from depression 
for many years and that the depression was a major component 
of his illness.  The examiner stated that the veteran's 
condition was about the same as reported in the October 1997 
examination.  The examiner's diagnoses were: Axis I, 
schizoaffective disorder, chronic, moderate, history of 
alcohol and drug abuse; and Axis II, mixed personality 
features.  The examiner assigned a score of 45 on the Global 
Assessment of Functioning Scale (GAF).


Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  7 See Francisco v. 
Brown, Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

The veteran is current evaluated at 30 percent disabled, the 
next highest rating is 50 percent.  Pursuant to the Ratings 
Schedule a 30 percent rating, the rating currently assigned, 
is available where there is a demonstration of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  See 
38 C.F.R. § 4.130, Diagnostic Code 9211 (1998).

A 50 percent disability rating for schizoaffective disorder 
requires evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation requires deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. Id.

The nomenclature employed in 38 C.F.R. §  4.130 is based on 
DSM-IV and rating agencies must be thoroughly familiar with 
this manual to properly implement the directives in Sec. 
4.125 through Sec. 4.129 and to apply the general rating 
formula for mental disorders in Sec. 4.130.  See 38 C.F.R. 
§ 4.130 (1998).  

The Global Assessment of Functioning Scale (GAF) considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  American 
Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th. ed., (DSM-IV), 46-47 (1994).

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates that the examinee  has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

A GAF score of 41 to 50 indicates that the examinee has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school.

A GAF score of 21 to 30 indicates that the examinee's 
behavior is considerably influenced by delusions or 
hallucinations, has serious impairment  in communication or 
judgment, or is unable to function in almost all areas of 
life.


Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran has advanced the argument that since he underwent 
the laryngectomy his service connected mental disorder is 
worse due to depression.  Pursuant to discussions at the 
veteran's hearing, the most recent VA examiner addressed the 
issue directly.  The examiner stated that depression had 
always been a major component of the veteran's 
schizoaffective disorder.  It had been considered in October 
1997 examination.  The examiner felt that that the veteran's 
condition was about the same as in October 1997.  The Board 
notes that Rating Code 9211 includes depressed mood as 
symptom of the veteran's currently assigned level of 
disability.  The GAF score of 45 connotes a serious 
impairment in social or occupational functioning, however the 
examiner stated that the psychological disorder was only 
moderate, and that the veteran had difficulty communicating 
due to the laryngectomy operation.  
Based on the results of the two most recent examinations the 
Board finds that the veteran's service- connected mental 
disorder does not warrant an evaluation in excess of 30 
percent.

In reaching the above determination, the Board has considered 
Parts 3 and 4 of 38 C.F.R., but does not find any regulatory 
provision that would be applicable to the facts in this case 
that would warrant a higher evaluation.  The Board notes that 
the veteran has been hospitalized for his condition, but the 
most recent hospitalizations were in 1994 and 1987, and were 
apparently coincident with periods of substance abuse and 
when the veteran stopped taking his medications.  The Board 
finds that there are no exceptional or unusual features 
present that would warrant an extraschedular evaluation.  38 
C.F.R. §§ 3.321(b), 4.7;  See Fischer v. Principi, 4 Vet. 
App. 57, 60 (1993).  

The Board has considered the incomplete nature of the hearing 
transcript and finds that the veteran has suffered no 
prejudice as result.  The discussion was regarding the need 
for another VA examination to provide a qualified opinion 
regarding the relationship of depression to the veteran's 
service- connected schizoaffective disorder, which was done.  
The Board has also considered the substantive testimony of 
the veteran's mother.

The veteran has also stated that he felt that the most recent 
VA examination was inadequate due the difficulty 
communicating with the examiner.  The veteran's 
representative suggests that the veteran be afforded another 
examination in which the veteran can communicate in writing 
with the examiner.  The Board notes that the same argument 
was offered before the last examination regarding the October 
1997 examination.  Although communication was less than 
ideal, the examiner had the benefit of an extensive record to 
aid his evaluation.  It is apparent from the report of the 
examinations that the examiner gathered sufficient objective 
observations for rating purposes.  The examiner noted that it 
was sometimes difficult to understand the veteran, but did 
not state that that invalidated his examination.

Thus, the preponderance of the evidence is against the 
veteran's claim for entitlement to an increased rating and 
the appeal must be denied.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for a mental disorder is denied.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 

